Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. 
Applicant claims methods of filtering as in claim 1, and apparatus and methods of multistage filtering as in claims 14 and 21 respectively.
	The method as in claim 1 comprises generating a random value by a random number generator circuit; filtering a first signal by a first filter to form a filtered first signal; dithering the filtered first signal using the random value to form a dithered first signal; filtering a second signal by a second filter to form a filtered second signal; and dithering the filtered second signal using the same random value to form a dithered second signal.
The apparatus as in claim 14 comprises a plurality of channels comprising a first channel and a second channel; and a random number generator circuit comprising a first output coupled to a first filter of the first channel and a second output coupled to a second filter of the second channel, the random number generator circuit configured to generate a same random value at both the first output and the second output.
The method as in claim 21 comprises generating a random value by a random number generator circuit; filtering a first signal using a first filter stage to form a filtered first signal; dithering the filtered first signal using the random value to form a dithered first signal; filtering the dithered first signal using a second filter stage to form a filtered dithering the filtered second signal using the same random value to form a dithered second signal.

	Examiner adopts Applicant’s reasoning for indication of allowable subject matter in the arguments set for on 10/21/21 (Remarks p. 6 bottom-7 top).
	Risbo discloses a system comprising filtering and dithering signals in a sigma delta signal converter to address signal mismatch (Fig 2, [0004-0005]).  Risbo further discloses M loop filters and a dither signal at the output of the M loop filters (Fig 2-206 and dither signal at 206 out).  Risbo does not, however, explicitly disclose a random number generator, and further does not explicitly disclose dithering the first and second filtered signal with the same random value.
	Schoner discloses a method and system for digital image contour removal (abstract).  Schoner further discloses a random number generator that is used as a random dither generator wherein the dithering is applied to an output of a filter ( fig 9 904, fig 10 [0085-0090]). Schoner does not, however explicitly disclose dithering the first and second filtered signal with the same random value.
	Gurrapu discloses an architecture for a multichannel biquad IIR filter (abstract, [0037-0041], fig 5).  Gurrapu does not, however, explicitly disclose a random number generator, and further does not explicitly disclose dithering the first and second filtered signal with the same random value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182